DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 10/04/2021.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Claim Status
Claims 1-2, 9-10, and 17 have been amended. Claims 1-20 remain pending and are ready for examination.

Rejections not based on Prior Art
In view of Applicant’s amendments, the previous Specification objection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the limitation recites “automatically avoiding, by the drilling operations, the uncertainties of the formation boundaries of the curtain plot and the updated curtain plot based on the two inverted parameters and the two projected inverted parameters to maintain or adjust the planned well-path within the projected uncertainties of the planned well-path.” There is no disclosure of how the uncertainties of the formation boundaries of the curtain plot and the updated curtain plot would be automatically avoided. The Specification [0018] states: “In step 312, the drilling operations are geosteered to maintain or adjust the planned well-path within the projected uncertainties for the planned well-path and avoid the projected uncertainties of each formation boundary displayed on the curtain plot in step 308” while the Specification [0026] states “The memory therefore, includes a geological formation identification module, which enables steps 306 and 312 (automated) described in 
Claims 2-8 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Regarding Claim 9, the limitation recites “automatically avoiding, by the drilling operations, the uncertainties of the formation boundaries of the curtain plot and the updated curtain plot based on the two inverted parameters and the two projected inverted parameters to maintain or adjust the planned well-path within the projected uncertainties of the planned well-path.” There is no disclosure of how the uncertainties of the formation boundaries of the curtain plot and the updated curtain plot would be automatically avoided. The Specification [0018] states: “In step 312, the drilling operations are geosteered to maintain or adjust the planned well-path within the avoid the projected uncertainties of each formation boundary displayed on the curtain plot in step 308” while the Specification [0026] states “The memory therefore, includes a geological formation identification module, which enables steps 306 and 312 (automated) described in reference to FIG. 3.”. This shows that the projected uncertainties of each formation boundary displayed on the curtain plot in step 308 is automatically avoided instead of “automatically avoiding, by the drilling operations, the uncertainties of the formation boundaries of the curtain plot and the updated curtain plot…” as claimed. As such, there is no indication in the specification that the inventors had possession of “automatically avoiding, by the drilling operations, the uncertainties of the formation boundaries of the curtain plot and the updated curtain plot based on the two inverted parameters and the two projected inverted parameters to maintain or adjust the planned well-path within the projected uncertainties of the planned well-path.” For the purpose of examination, the Examiner will interpret the claim to read, “avoid the projected uncertainties of each formation boundary to maintain or adjust the planned well-path within the projected uncertainties of the planned well-path.”
Claims 10-16 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Regarding Claim 17, the limitation recites “automatically avoiding, by the drilling operations, the uncertainties of the formation boundaries of the curtain plot and the updated curtain plot based on the two inverted parameters and the two projected inverted parameters to maintain or adjust the planned well-path within the avoid the projected uncertainties of each formation boundary displayed on the curtain plot in step 308” while the Specification [0026] states “The memory therefore, includes a geological formation identification module, which enables steps 306 and 312 (automated) described in reference to FIG. 3.”. This shows that the projected uncertainties of each formation boundary displayed on the curtain plot in step 308 is automatically avoided instead of “automatically avoiding, by the drilling operations, the uncertainties of the formation boundaries of the curtain plot and the updated curtain plot…” as claimed. As such, there is no indication in the specification that the inventors had possession of “automatically avoiding, by the drilling operations, the uncertainties of the formation boundaries of the curtain plot and the updated curtain plot based on the two inverted parameters and the two projected inverted parameters to maintain or adjust the planned well-path within the projected uncertainties of the planned well-path.” For the purpose of examination, the Examiner will interpret the claim to read, “avoid the projected uncertainties of each formation boundary to maintain or adjust the planned well-path within the projected uncertainties of the planned well-path.”
Claims 18-20 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Rejections based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable Legendre et al. (US 2009/0198447 A1 –hereinafter Legendre) in view of Johnston (US 2013/0144531 A1-hereinafter Johnston) in view of Johnson et al. (US 20150292266 A1 –hereinafter Johnson) and further in view of Gurpinar et al. (US 20080288226 A1 –Gurpinar).
Regarding Claim 1, Legendre teaches a method for avoiding geological formation boundaries during drilling operations, comprising:
determining formation boundaries (see [0046]; Legendre: “vertical depths/thicknesses (τ) of the layer boundaries”) and formation resistivity (see [0046]; Legendre: “horizontal and vertical resistivity (ρh, ρv) of the layers”); 
determining uncertainties and projected uncertainties of the formation boundaries (see Fig. 5 and [0062]; Legendre: "A width "W" of each peaked section 208 a-d (see also FIG. 5) indicates the magnitude of uncertainty or error that the marker is, in fact, located at a particular depth". See Fig. 4 and [0063]; Legendre: "a first zone 210 shows the wellbore as it traverses the formation in an area that appears to have two boundaries 212, 214 above the wellbore and two boundaries 216, 218 below the wellbore. As the wellbore advances to the right, it reaches a second zone 220 in which it detects boundaries 216, 218 (which are now located above the wellbore) but no lower boundary.") [See Fig. 4; since the first zone 210 has the uncertainty/peaked section 208b,c for boundaries 214,216 respectively, they correspond to 'uncertainties for each formation boundary'; and the second zone 218 has the uncertainty/peaked section 208c,d for the boundaries 216, 218 for respectively, they correspond to 'projected uncertainties for each formation boundary']”); 
 determining uncertainties of a drilled well-path (see [0063]-[0064] and Fig. 4; Legendre: "plotting a plurality of probability waveforms 202 at multiple stations along the wellbore path 204. Starting at the left-hand side of the display 200, a first zone 210 shows the wellbore as it traverses the formation in an area that appears to have two boundaries 212, 214 above the wellbore and two boundaries 216, 218 below the wellbore. Based on this or other data, the user may elect to advance the drill to a deeper TVD"; 
determining projected uncertainties of a planned well-path (see [0063] and Fig. 4; Legendre: "As the wellbore advances to the right, it reaches a second zone 220 in which it detects boundaries 216, 218 (which are now located above the wellbore) but [the wellbore path starts at the left-hand side of the display 200 until reaching the upper surface of a reservoir that comprises multiple stations (comprising present and future stations).); 
generating a curtain plot that includes two inverted parameters representing based on the formation boundaries and the formation resistivity, the uncertainties of the formation boundaries, and the uncertainties of the drilled well-path (see [0054] and Figs. 3A-B; Legendre: "an uncertainty profile of the predicted formation resistivity above and below the measurement station is generated. In general, near the measurement station in vertical depth, many of the resistivity profiles will be relatively similar, and there will be small uncertainty in the uncertainty profile image. In these far away regions, the uncertainty in the resistivity profiles will be large". See [0072]; Legendre: “The data is inverted (Box 404) using inversion methods known in the art. From the inverted data, a probability distribution function (pdf) is produced (Box 406). A map is produced using the pdf (Box 408)”);   

displaying the curtain plot with the uncertainties of the drilled well-path (see [0054] and Figs. 3A-B; Legendre: "an uncertainty profile of the predicted formation resistivity above and below the measurement station is generated. In general, near the and 
 (see [0061]; Legendre: "The visual display 200 also includes a graphical representation of a wellbore 204 traveling through the formation that may be used, for example, to make geosteering operation decisions". See [0054] and Figs. 3A-B; Legendre: "an uncertainty profile of the predicted formation resistivity above and below the measurement station is generated. In general, near the measurement station in vertical depth, many of the resistivity profiles will be relatively similar, and there will be small uncertainty in the uncertainty profile image. In these far away regions, the uncertainty in the resistivity profiles will be large". That is, the visual display includes the uncertainties of the formation boundaries based on the two inverted parameters)


However, Legendre does not explicitly teach:
generating an updated curtain plot that includes two projected inverted parameters based on updated formation boundaries and updated formation resistivity, the projected uncertainties of the updated formation boundaries, and the projected uncertainties of the planned well-path; 
displaying …the updated curtain plot with the projected uncertainties of the planned well-path;
automatically avoiding, by the drilling operations, the uncertainties of the formation boundaries of … the updated curtain plot based on …the two projected inverted parameters to maintain or adjust the planned well-path within the projected uncertainties of the planned well-path; 
identifying untapped reserves based on the updated curtain plot that includes the two projected inverted parameters; and 
calculating reserve estimations based on the untapped reserves for subsequent sidetrack, multi-lateral, or horizontal development.
Johnston from the same or similar field of endeavor teaches:
generating an updated curtain plot that includes two projected (see [0090]; Johnston: “The method may also include generating updated drilling information based on the sensor signals, updating uncertainty assessments of a drilling operation”. See [0027]; Johnston: “The single GUI is populated with dynamically updated information, static information, and uncertainty assessments.” See [0092]; Johnston: “any of the data being acquired ; 
displaying …the updated curtain plot with the projected uncertainties of the planned well-path (see [0009]; Johnston: “displaying the updated drilling information and uncertainty assessments on a display screen at or accessible to the workstation”. See [0092]; Johnston: “The display produced by this widget will show the planned trajectory 395 along side the actual well while drilling, and display horizons and faults 396 in a two-dimensional view. As desired, any of the data being acquired can be displayed by this widget (e.g., resistivity, sonic, a calculated curve, etc.). This widget accurately displays the directional information such as inclination to show the true trajectory 396 of the well versus the planned trajectory 397 and the planned horizon target in real time.”); 
(see [0092]; Johnston: “The 3D overview widget provides the user with the ability to see some or all the same functionality of the Correlation widget. See FIG. 10 which illustrates a graphical representation generated by this widget. As desired, any of the data being acquired can be displayed by this widget (e.g., resistivity, sonic, a calculated curve, etc.). This widget accurately displays the directional information such as inclination to show the true 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Legendre to include Johnston’s features of generating an updated curtain plot that includes two projected parameters based on updated formation boundaries and updated formation resistivity, the projected uncertainties of the updated formation boundaries, and the projected uncertainties of the planned well-path; displaying the updated curtain plot with the projected uncertainties of the planned well-path; and the uncertainties of the formation boundaries of the updated curtain plot based on the two projected 
However, it does not explicitly teach:
… projected 
automatically avoiding, by the drilling operations, the uncertainties of the formation boundaries … to maintain or adjust the planned well-path within the projected uncertainties of the planned well-path; 
identifying untapped reserves based on the updated curtain plot that includes the two projected inverted parameters; and 
calculating reserve estimations based on the untapped reserves for subsequent sidetrack, multi-lateral, or horizontal development.

… projected (see [0038]; Johnson: “the geological boundaries surrounding a channel 506 may be edited and updated in real-time. Using Azimuthal resistivity data (received from a resistivity tool on the drill string), exemplary embodiments of the present invention invert for bed position around the borehole.”)
automatically avoiding, by the drilling operations, the uncertainties of the formation boundaries (see [0036]; Johhnson: "DTBB 404 is calculated based upon the real-time data received from the drill string as it travels along well path 202. Nevertheless, as the drilling assembly continues to move along well path 202, the DTBB 404 is calculated and displayed. Therefore, well path 202 may be geosteered accordingly to maintain the optimal well path along targets 402 in order to drain the maximum volume of reserves". See [0039]; Johnson: "an "X" may be displayed adjacent the geological boundary 508 to allow further editing or deletion of the edited position of geological boundary 508 if desired". See [0027]; Johnson: “At block 302 of methodology 300, rug plot visualization application 110 (via processor 102) loads the well data from storage (local or remote) into database module 112... Automatic data may include, for example, data related to surface(s) and fault(s) along the formation.” See [0027]; Johnson: “At block 310, rug plot visualization application 110 sets up the displays which may be user defined or automatically populated by rug plot visualization application 110.” See [0043]; Johnson: “The analysis of block 618 may be performed manually or by rug plot visualization system 100, as will be understood by those ordinarily skilled in the art having the benefit of this disclosure.” That is, the rug plot visualization system automatically set up the display in order to geosteering well path)… to maintain or adjust the planned well-path within the projected uncertainties of the planned well-path; (see [0034]; Johnson: "during operations, the drilling assembly traveling along well path 202 will be geosteered to hit targets 402, thus assuring the optimal well path is achieved". See [0036]; Johnson: "well path 202 may be geosteered accordingly to maintain the optimal well path along targets 402 in order to drain the maximum volume of reserves")
identifying (see [0024]; Johnson: “the present invention also provides a rug plot visualization of more complex reservoirs that require the ability to geosteer left and right, as with channel sands or along the strike of steeply dipping formations.” See [0036]; Johnson: “well path 202 may be geosteered accordingly to maintain the optimal well path along targets 402 in order to drain the maximum volume of reserves.”) that includes the two projected inverted parameters (see [0038]; Johnson: “the geological boundaries surrounding a channel 506 may be edited and updated in real-time. Using Azimuthal resistivity data (received from a resistivity tool on the drill string), exemplary embodiments of the present invention invert for bed position around the borehole. The inversion is independent of the geological surface locations and provides a measure of quality control on the interpretation. In channel sands, such as channel 504, it is possible to be closer to the left or right boundary of the sand rather than the top or bottom and, hence, the result can be used to define the boundary location, as would be readily understood by those ordinarily skilled in the art having the benefit of this disclosure.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Legendre and Johnston to  maintaining or adjusting the planned well-path within the projected uncertainties of the planned well-path and avoiding the uncertainties of the formation boundaries of the curtain plot, and identifying untapped reserves based on the updated curtain plot that includes the two projected inverted parameters. Doing so would provide exact position of wellpath relative to stratigraphic markers to optimize well placement to achieve drilling efficiencies and better reservoir penetration.
However, it does not explicitly teach identifying untapped reserves …; and calculating reserve estimations based on the untapped reserves for subsequent sidetrack, multi-lateral, or horizontal development.
Gurpinar from the same or similar field of endeavor teaches:
identifying untapped reserves… (see [0140]; Gurpinar: “Focusing initially on the ‘numerical model studies’ of block 42 a in FIGS. 11A/11B, a numerical model study would take place in connection with a complex reservoir with a lot of data to manage and the reservoir has significant untapped potential or opportunities. The numerical model study 42 a will help identify the specific potentials or opportunities associated with that reservoir.”); and 
calculating reserve estimations based on the untapped reserves for subsequent sidetrack, multi-lateral, or horizontal development (see [0140]; Gurpinar: “Assume that the decision which is output from the ‘numerical forecasting model’ of block 70 is a ‘yes’. Having decided to do a numerical model study, one input is the ‘digital 3D structure and property model’ block 42 a 1 which comes out of the geologic studies and which provides a good first estimate of what the reservoir looks That is, the system estimates and simulates the reservoir in a horizontal grid and a layering mechanism).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Legendre, Johnston, and Johnson to include Gurpinar’s features of identifying untapped reserves and calculating reserve estimations based on the untapped reserves for subsequent sidetrack, multi-lateral, or horizontal development. Doing so would improve the rate of production from individual wells and the reservoir as a whole in order to maximize the extraction of such deposits from subsurface geological formations. (Gurpinar, [0002] and [0005])

Regarding Claim 2, the combination of Legendre, Johnston, Johnson, and Gurpinar teaches all the limitations of claim 1 above, Legendre teaches further comprising:
updating one of the curtain plot and the updated curtain plot, in real­ time, as the drilled well-path is progressively drilled (see [0044]; Legendre: "FIG. 1B illustrates a workflow that embodies a computer-based methodology that utilizes electromagnetic (EM) signals from a measurement-while-drilling tool to generate real­ time predictions and visualizations of at least one subterranean earth formation property (e.g. resistivity) with quantified uncertainties". See Fig. 1B-1 and [0045]; Legendre: "In block 115, the new column of the curtain plot is displayed as part of a display window (e.g., a new right pane of the display window of FIG. 3A or 3B). The operations then return back to block 101 to continue the operations for the while-drilling measurements for the next measurement station."); and
However, it does not explicitly teach and continuing the avoiding of the uncertainties of the formation boundaries until the drilled well-path reaches a final well-path target.
Johnson from the same or similar field of endeavor teaches:
and continuing the avoiding of the uncertainties of the formation boundaries until the drilled well-path reaches a final well-path target. (see [0036]; Johnson: "DTBB 404 is calculated based upon the real-time data received from the drill string as it travels along well path 202. Nevertheless, as the drilling assembly continues to move along well path 202, the DTBB 404 is calculated and displayed. Therefore, well path 202 may be geosteered accordingly to maintain the optimal well path along targets That is, the rug plot visualization system automatically set up the display in order to geosteering well path. See [0034]; Johnson: “Still referring to FIG. 4, rug plot visualization application 110 also models a series of targets 402 along well path 202 that reflect the optimal path for well path 202… Thus, during operations, the drilling assembly traveling along well path 202 will be geosteered to hit targets 402, thus assuring the optimal well path is achieved.”)
The same motivation to combine Legendre, Johnston, and Johnson set forth for Claim 1 equally applies to Claim 2.

Regarding Claim 3, the combination of Legendre, Johnston, Johnson, and Gurpinar teaches all the limitations of claim 1 above, Legendre teaches wherein the formation resistivity is variable density log data acquired from a logging tool in a high-angle, horizontal, active well (see [0072]; Legendre: "Box 402 represents the step of acquiring measurements. For example, resistivity logging, magnetic resonance logging, acoustic logging, and/or dielectric permittivity logging may be done to acquire  methods known in the art. For example, Bayesian inversion or Gauss-Newton inversion may be used. From the inverted data, a probability distribution function (pdf) is produced (Box 406)." See [0046]; Legendre: "The method employs a probability density function (PDF) that describes a multilayered model of formation properties at each measurement station or segment of measurement stations along the trajectory of the wellbore." See [0004]; Legendre: "Wellbores drilled through earth formations to extract fluids such as petroleum are frequently drilled along a substantially horizontal trajectory in a reservoir in order to increase the drainage area in the reservoir.") [Therefore, the multilayered model of formation properties (resistivity) is described by a PDF is measurement (variable log data) acquired from logging tool in a horizontal well].

Regarding Claim 4, the combination of Legendre, Johnston, Johnson, and Gurpinar teaches all the limitations of claim 1 above, Legendre teaches wherein the uncertainties of the formation boundaries and the projected uncertainties of the updated formation boundaries represent three probabilities that match respective formation boundaries (see [0060]; Legendre: "The mathematical process used to obtain the model may therefore provide both an estimate of the actual formation structure as well as a probability function indicating the likelihood that a structure can be detected at the given distance from the wellbore." See [0061] and Fig. 4; Legendre: "a visual display 200 plotting waveforms 202 derived from a probability function pb(Z) that uses the probability information generated by a known modeling method, such as the modeling method described above. Each waveform 202 represents a distribution of  functions are plotted in juxtaposition to one another.").

Regarding Claim 5, the combination of Legendre, Johnston, Johnson, and Gurpinar teaches all the limitations of claim 1 above, Legendre teaches wherein the uncertainties of the formation boundaries of the drilled well-path represent a boundary the projected uncertainties of the updated formation boundaries of for the drilled well path and the planned well-path represent a boundary for the planned well-path (see Fig. 5 and [0062]; Legendre: "A width "W" of each peaked section 208 a-d (see also FIG. 5) indicates the magnitude of uncertainty or error that the marker is, in fact, located at a particular depth". See Fig. 4 and [0063]; Legendre: "a first zone 210 shows the wellbore as it traverses the formation in an area that appears to have two boundaries 212, 214 above the wellbore and two boundaries 216, 218 below the wellbore. As the wellbore advances to the right, it reaches a second zone 220 in which it detects boundaries 216, 218 (which are now located above the wellbore) but no lower boundary.") [Fig. 4; First zone 210 reads on 'the current drilled well-path' and second zone 220 reads on 'the planned well-path'. Therefore, the uncertainty/peaked section 208 for the first zone 210 represent boundaries 212,214,216, and 218 for the first zone; and the uncertainty/peaked section 208 for the second zone 210 represent boundaries 216, and 218 for the second zone].

Regarding Claim 6, the combination of Legendre, Johnston, Johnson, and Gurpinar teaches all the limitations of claim 2 above, Johnson teaches wherein at least one of the curtain plot and the updated curtain plot includes a well-path target and the final well-path target (see [0045]; Johnson: " If the user or rug plot visualization application 110 determines the correlation is good, the algorithm advances on to block 612 where the edited targets to define the well path and the edited geological boundaries are updated to the database, and the process continues as shown in FIG. 6. " See [0044]; Johnson: "If it is determined that adjustments are necessary, the well path targets 402 (FIG. 4) are adjusted as necessary to remain within the optimal geological position") [the wellpath targets 402 reads on 'well-path target'; the adjusted well path 402 reads on 'the final well-path target').
The same motivation to combine Legendre, Johnston, and Johnson set forth for Claim 1 equally applies to Claim 6.

Regarding Claim 7, the combination of Legendre, Johnston, Johnson, and Gurpinar teaches all the limitations of claim 1 above, Johnson teaches wherein the formation resistivity includes data projected from a vertical off-set well (see [0037]; Johnson: "Exemplary offset pseudolog data may include the pseudologs created from similar log data from multiple offset wells using a co-locating co-kriging algorithm, be plotted along the measured depth of the well path, and can be used to correlate against the realtime data." [Therefore, data received from one or more offset wells]. See [0014]; Johnson: "the present invention provide a full 3D horizontal and vertical visualization of the well path").
The same motivation to combine Legendre, Johnston, and Johnson set forth for Claim 1 equally applies to Claim 7.

Regarding Claim 8, the combination of Legendre, Johnston, Johnson, and Gurpinar teaches all the limitations of claim 1 above, Johnson teaches wherein the formation resistivity includes data projected from a resistivity inversion of a layered earth model (see [0045]; Legendre: "In block 105, the model is sampled to obtain a collection of layered [earth] models ... In block 111, a colormap is employed to convert the formation property (formation resistivity)". See [0067]; Legendre: "The inversion process outputs boundary location estimates and resistivity estimates for each layer in the model.").

Regarding Claim 9, Legendre teaches a non-transitory program storage device tangibly carrying computer executable instructions for avoiding geological formation boundaries during drilling operations, the instructions being executable to implement:
determining formation boundaries (see [0046]; Legendre: “vertical depths/thicknesses (τ) of the layer boundaries”) and formation resistivity (see [0046]; Legendre: “horizontal and vertical resistivity (ρh, ρv) of the layers”); 
determining uncertainties and projected uncertainties of the formation boundaries (see Fig. 5 and [0062]; Legendre: "A width "W" of each peaked section 208 a-d (see also FIG. 5) indicates the magnitude of uncertainty or error that the marker is, in fact, located at a particular depth". See Fig. 4 and [0063]; Legendre: "a first zone 210 shows the wellbore as it traverses the formation in an area that appears to have two boundaries 212, 214 above the wellbore and two boundaries 216, 218 below the wellbore. As the wellbore advances to the right, it reaches a second zone 220 in which it [See Fig. 4; since the first zone 210 has the uncertainty/peaked section 208b,c for boundaries 214,216 respectively, they correspond to 'uncertainties for each formation boundary'; and the second zone 218 has the uncertainty/peaked section 208c,d for the boundaries 216, 218 for respectively, they correspond to 'projected uncertainties for each formation boundary']”); 
 determining uncertainties of a drilled well-path (see [0063]-[0064] and Fig. 4; Legendre: "plotting a plurality of probability waveforms 202 at multiple stations along the wellbore path 204. Starting at the left-hand side of the display 200, a first zone 210 shows the wellbore as it traverses the formation in an area that appears to have two boundaries 212, 214 above the wellbore and two boundaries 216, 218 below the wellbore. Based on this or other data, the user may elect to advance the drill to a deeper TVD"; 
determining projected uncertainties of a planned well-path (see [0063] and Fig. 4; Legendre: "As the wellbore advances to the right, it reaches a second zone 220 in which it detects boundaries 216, 218 (which are now located above the wellbore) but no lower boundary”. See [0045]; Legendre: "The operations then return back to block 101 to continue the operations for the while-drilling measurements for the next measurement station) [the wellbore path starts at the left-hand side of the display 200 until reaching the upper surface of a reservoir that comprises multiple stations (comprising present and future stations).); 
generating a curtain plot that includes two inverted parameters representing based on the formation boundaries and the formation resistivity, the uncertainties of the formation boundaries, and the uncertainties of the drilled well-path (see [0054] and Figs. 3A-B; Legendre: "an uncertainty profile of the predicted formation resistivity above and below the measurement station is generated. In general, near the measurement station in vertical depth, many of the resistivity profiles will be relatively similar, and there will be small uncertainty in the uncertainty profile image. In these far away regions, the uncertainty in the resistivity profiles will be large". See [0072]; Legendre: “The data is inverted (Box 404) using inversion methods known in the art. From the inverted data, a probability distribution function (pdf) is produced (Box 406). A map is produced using the pdf (Box 408)”);   

displaying the curtain plot with the uncertainties of the drilled well-path (see [0054] and Figs. 3A-B; Legendre: "an uncertainty profile of the predicted formation resistivity above and below the measurement station is generated. In general, near the measurement station in vertical depth, many of the resistivity profiles will be relatively similar, and there will be small uncertainty in the uncertainty profile image. In these far away regions, the uncertainty in the resistivity profiles will be large") and 
 (see [0061]; Legendre: "The visual display 200 also includes a graphical representation of a wellbore 204 traveling through the formation that may be used, for example, to make geosteering operation decisions". See [0054] and Figs. 3A-B; Legendre: "an uncertainty profile of the predicted formation resistivity above and below the measurement station is generated. In general, near the measurement station in vertical depth, many of the resistivity profiles will be relatively similar, and there will be small uncertainty in the uncertainty profile image. In these far away regions, the uncertainty in the resistivity profiles will be large". That is, the visual display includes the uncertainties of the formation boundaries based on the two inverted parameters)


However, Legendre does not explicitly teach:
generating an updated curtain plot that includes two projected inverted parameters based on updated formation boundaries and updated formation resistivity, the projected uncertainties of the updated formation boundaries, and the projected uncertainties of the planned well-path; 
displaying …the updated curtain plot with the projected uncertainties of the planned well-path;
automatically avoiding, by the drilling operations, the uncertainties of the formation boundaries of … the updated curtain plot based on …the two projected inverted parameters to maintain or adjust the planned well-path within the projected uncertainties of the planned well-path; 
identifying untapped reserves based on the updated curtain plot that includes the two projected inverted parameters; and 
calculating reserve estimations based on the untapped reserves for subsequent sidetrack, multi-lateral, or horizontal development.
Johnston from the same or similar field of endeavor teaches:
generating an updated curtain plot that includes two projected (see [0090]; Johnston: “The method may also include generating updated drilling information based on the sensor signals, updating uncertainty assessments of a drilling operation”. See [0027]; Johnston: “The single GUI is populated with dynamically updated information, static information, and uncertainty assessments.” See [0092]; Johnston: “any of the data being acquired can be displayed by this widget (e.g., resistivity, sonic, a calculated curve, etc.). The widget can also update the horizon or earth model interpretation based on the information received while drilling including, but not limited to, updates to predrill horizons, markers, faults, etc.”); 
displaying …the updated curtain plot with the projected uncertainties of the planned well-path (see [0009]; Johnston: “displaying the updated drilling information and uncertainty assessments on a display screen at or accessible to the workstation”. See [0092]; Johnston: “The display produced by this widget will show the planned ; 
(see [0092]; Johnston: “The 3D overview widget provides the user with the ability to see some or all the same functionality of the Correlation widget. See FIG. 10 which illustrates a graphical representation generated by this widget. As desired, any of the data being acquired can be displayed by this widget (e.g., resistivity, sonic, a calculated curve, etc.). This widget accurately displays the directional information such as inclination to show the true trajectory 396 of the well versus the planned trajectory 397 and the planned horizon target in real time. The widget can also update the horizon or earth model interpretation based on the information received while drilling including, but not limited to, updates to predrill horizons, markers, faults, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Legendre to include Johnston’s features of generating an updated curtain plot that includes two projected parameters based on updated formation boundaries and updated formation resistivity, the projected 
However, it does not explicitly teach:
… projected 
automatically avoiding, by the drilling operations, the uncertainties of the formation boundaries … to maintain or adjust the planned well-path within the projected uncertainties of the planned well-path; 
identifying untapped reserves based on the updated curtain plot that includes the two projected inverted parameters; and 
calculating reserve estimations based on the untapped reserves for subsequent sidetrack, multi-lateral, or horizontal development.
Johnson from the same or similar field of endeavor teaches:
… projected (see [0038]; Johnson: “the geological boundaries surrounding a channel 506 may be edited and updated in real-time. Using Azimuthal resistivity data (received from a resistivity tool on the drill string), exemplary embodiments of the present invention invert for bed position around the borehole.”)
automatically avoiding, by the drilling operations, the uncertainties of the formation boundaries (see [0036]; Johhnson: "DTBB 404 is calculated based upon the real-time data received from the drill string as it travels along well path 202. That is, the rug plot visualization system automatically set up the display in order to geosteering well path)… to maintain or adjust the planned well-path within the projected uncertainties of the planned well-path; (see [0034]; Johnson: "during operations, the drilling assembly traveling along well path 202 will be geosteered to hit targets 402, thus assuring the optimal well path is achieved". See [0036]; Johnson: "well path 202 may be geosteered accordingly to maintain the optimal well path along targets 402 in order to drain the maximum volume of reserves")
identifying (see [0024]; Johnson: “the present invention also provides a rug plot visualization of more that includes the two projected inverted parameters (see [0038]; Johnson: “the geological boundaries surrounding a channel 506 may be edited and updated in real-time. Using Azimuthal resistivity data (received from a resistivity tool on the drill string), exemplary embodiments of the present invention invert for bed position around the borehole. The inversion is independent of the geological surface locations and provides a measure of quality control on the interpretation. In channel sands, such as channel 504, it is possible to be closer to the left or right boundary of the sand rather than the top or bottom and, hence, the result can be used to define the boundary location, as would be readily understood by those ordinarily skilled in the art having the benefit of this disclosure.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Legendre and Johnston to include Johnson’s features of projected inverted parameters, maintaining or adjusting the planned well-path within the projected uncertainties of the planned well-path and avoiding the uncertainties of the formation boundaries of the curtain plot, and identifying untapped reserves based on the updated curtain plot that includes the two projected inverted parameters. Doing so would provide exact position of wellpath relative to stratigraphic markers to optimize well placement to achieve drilling efficiencies and better reservoir penetration.
identifying untapped reserves …; and calculating reserve estimations based on the untapped reserves for subsequent sidetrack, multi-lateral, or horizontal development.
Gurpinar from the same or similar field of endeavor teaches:
identifying untapped reserves… (see [0140]; Gurpinar: “Focusing initially on the ‘numerical model studies’ of block 42 a in FIGS. 11A/11B, a numerical model study would take place in connection with a complex reservoir with a lot of data to manage and the reservoir has significant untapped potential or opportunities. The numerical model study 42 a will help identify the specific potentials or opportunities associated with that reservoir.”); and 
calculating reserve estimations based on the untapped reserves for subsequent sidetrack, multi-lateral, or horizontal development (see [0140]; Gurpinar: “Assume that the decision which is output from the ‘numerical forecasting model’ of block 70 is a ‘yes’. Having decided to do a numerical model study, one input is the ‘digital 3D structure and property model’ block 42 a 1 which comes out of the geologic studies and which provides a good first estimate of what the reservoir looks like. In order to model the reservoir numerically, a ‘building block’ model must be built to handle the flow characteristics. This is accomplished by building a horizontal grid and a layering mechanism that is superimposed on the three dimensional structure and property distributions. Structural positioning and reservoir properties are interpreted for each of the grid blocks of the horizontal grid. Therefore, the combination of the ‘3D Simulator Grid System’ block 42 a 2 (which is the grid system you designed) and the ‘digital 3D structure and property model’ block 42 a 1 (which is the property distribution) That is, the system estimates and simulates the reservoir in a horizontal grid and a layering mechanism).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Legendre, Johnston, and Johnson to include Gurpinar’s features of identifying untapped reserves and calculating reserve estimations based on the untapped reserves for subsequent sidetrack, multi-lateral, or horizontal development. Doing so would improve the rate of production from individual wells and the reservoir as a whole in order to maximize the extraction of such deposits from subsurface geological formations. (Gurpinar, [0002] and [0005])

Regarding Claim 10, the limitations in this claim is taught by the combination of Legendre, Johnston, Johnson, and Gurpinar as discussed connection with claim 2.

Regarding Claim 11, the limitations in this claim is taught by the combination of Legendre, Johnston, Johnson, and Gurpinar as discussed connection with claim 3.

Regarding Claim 12, the limitations in this claim is taught by the combination of Legendre, Johnston, Johnson, and Gurpinar as discussed connection with claim 4.

Regarding Claim 13, the limitations in this claim is taught by the combination of Legendre, Johnston, Johnson, and Gurpinar as discussed connection with claim 5.

Regarding Claim 14, the limitations in this claim is taught by the combination of Legendre, Johnston, Johnson, and Gurpinar as discussed connection with claim 6.

Regarding Claim 15, the limitations in this claim is taught by the combination of Legendre, Johnston, Johnson, and Gurpinar as discussed connection with claim 7.

Regarding Claim 16, the limitations in this claim is taught by the combination of Legendre, Johnston, Johnson, and Gurpinar as discussed connection with claim 8.

Regarding Claim 17, Legendre teaches a non-transitory program storage device tangibly carrying computer executable instructions for avoiding geological formation boundaries during drilling operations, the instructions being executable to implement:
determining formation boundaries (see [0046]; Legendre: “vertical depths/thicknesses (τ) of the layer boundaries”) and formation resistivity (see [0046]; Legendre: “horizontal and vertical resistivity (ρh, ρv) of the layers”); 
determining uncertainties and projected uncertainties of the formation boundaries (see Fig. 5 and [0062]; Legendre: "A width "W" of each peaked section 208 a-d (see also FIG. 5) indicates the magnitude of uncertainty or error that the marker is, in fact, located at a particular depth". See Fig. 4 and [0063]; Legendre: "a first zone 210 shows the wellbore as it traverses the formation in an area that appears to have two [See Fig. 4; since the first zone 210 has the uncertainty/peaked section 208b,c for boundaries 214,216 respectively, they correspond to 'uncertainties for each formation boundary'; and the second zone 218 has the uncertainty/peaked section 208c,d for the boundaries 216, 218 for respectively, they correspond to 'projected uncertainties for each formation boundary']”); 
 determining uncertainties of a drilled well-path (see [0063]-[0064] and Fig. 4; Legendre: "plotting a plurality of probability waveforms 202 at multiple stations along the wellbore path 204. Starting at the left-hand side of the display 200, a first zone 210 shows the wellbore as it traverses the formation in an area that appears to have two boundaries 212, 214 above the wellbore and two boundaries 216, 218 below the wellbore. Based on this or other data, the user may elect to advance the drill to a deeper TVD"; 
determining projected uncertainties of a planned well-path (see [0063] and Fig. 4; Legendre: "As the wellbore advances to the right, it reaches a second zone 220 in which it detects boundaries 216, 218 (which are now located above the wellbore) but no lower boundary”. See [0045]; Legendre: "The operations then return back to block 101 to continue the operations for the while-drilling measurements for the next measurement station) [the wellbore path starts at the left-hand side of the display 200 until reaching the upper surface of a reservoir that comprises multiple stations (comprising present and future stations).); 
generating a curtain plot that includes two inverted parameters representing based on the formation boundaries and the formation resistivity, the uncertainties of the formation boundaries, and the uncertainties of the drilled well-path (see [0054] and Figs. 3A-B; Legendre: "an uncertainty profile of the predicted formation resistivity above and below the measurement station is generated. In general, near the measurement station in vertical depth, many of the resistivity profiles will be relatively similar, and there will be small uncertainty in the uncertainty profile image. In these far away regions, the uncertainty in the resistivity profiles will be large". See [0072]; Legendre: “The data is inverted (Box 404) using inversion methods known in the art. From the inverted data, a probability distribution function (pdf) is produced (Box 406). A map is produced using the pdf (Box 408)”);   

displaying the curtain plot with the uncertainties of the drilled well-path (see [0054] and Figs. 3A-B; Legendre: "an uncertainty profile of the predicted formation resistivity above and below the measurement station is generated. In general, near the measurement station in vertical depth, many of the resistivity profiles will be relatively similar, and there will be small uncertainty in the uncertainty profile image. In these far away regions, the uncertainty in the resistivity profiles will be large") and 
 (see [0061]; Legendre: "The visual display 200 also includes a graphical representation of a wellbore 204 traveling through the formation that may be used, for example, to make geosteering operation decisions". See [0054] and Figs. 3A-B; Legendre: "an uncertainty profile of the predicted formation resistivity above and below the measurement station is generated. In general, near the measurement station in vertical depth, many of the resistivity profiles will be relatively similar, and there will be small uncertainty in the uncertainty profile image. In these far away regions, the uncertainty in the resistivity profiles will be large". That is, the visual display includes the uncertainties of the formation boundaries based on the two inverted parameters)


However, Legendre does not explicitly teach:
generating an updated curtain plot that includes two projected inverted parameters based on updated formation boundaries and updated formation resistivity, the projected uncertainties of the updated formation boundaries, and the projected uncertainties of the planned well-path; 
displaying …the updated curtain plot with the projected uncertainties of the planned well-path;
automatically avoiding, by the drilling operations, the uncertainties of the formation boundaries of … the updated curtain plot based on …the two projected inverted parameters to maintain or adjust the planned well-path within the projected uncertainties of the planned well-path; 
identifying untapped reserves based on the updated curtain plot that includes the two projected inverted parameters; and 
calculating reserve estimations based on the untapped reserves for subsequent sidetrack, multi-lateral, or horizontal development.
Johnston from the same or similar field of endeavor teaches:
generating an updated curtain plot that includes two projected (see [0090]; Johnston: “The method may also include generating updated drilling information based on the sensor signals, updating uncertainty assessments of a drilling operation”. See [0027]; Johnston: “The single GUI is populated with dynamically updated information, static information, and uncertainty assessments.” See [0092]; Johnston: “any of the data being acquired can be displayed by this widget (e.g., resistivity, sonic, a calculated curve, etc.). The widget can also update the horizon or earth model interpretation based on the information received while drilling including, but not limited to, updates to predrill horizons, markers, faults, etc.”); 
displaying …the updated curtain plot with the projected uncertainties of the planned well-path (see [0009]; Johnston: “displaying the updated drilling information and uncertainty assessments on a display screen at or accessible to the workstation”. See [0092]; Johnston: “The display produced by this widget will show the planned trajectory 395 along side the actual well while drilling, and display horizons and faults 396 in a two-dimensional view. As desired, any of the data being acquired can be displayed by this widget (e.g., resistivity, sonic, a calculated curve, etc.). This widget accurately displays the directional information such as inclination to show the true trajectory 396 of the well versus the planned trajectory 397 and the planned horizon target in real time.”); 
(see [0092]; Johnston: “The 3D overview widget provides the user with the ability to see some or all the same functionality of the Correlation widget. See FIG. 10 which illustrates a graphical representation generated by this widget. As desired, any of the data being acquired can be displayed by this widget (e.g., resistivity, sonic, a calculated curve, etc.). This widget accurately displays the directional information such as inclination to show the true trajectory 396 of the well versus the planned trajectory 397 and the planned horizon target in real time. The widget can also update the horizon or earth model interpretation based on the information received while drilling including, but not limited to, updates to predrill horizons, markers, faults, etc.”)

However, it does not explicitly teach:
… projected 
automatically avoiding, by the drilling operations, the uncertainties of the formation boundaries … to maintain or adjust the planned well-path within the projected uncertainties of the planned well-path; 
identifying untapped reserves based on the updated curtain plot that includes the two projected inverted parameters; and 
calculating reserve estimations based on the untapped reserves for subsequent sidetrack, multi-lateral, or horizontal development.
Johnson from the same or similar field of endeavor teaches:
… projected (see [0038]; Johnson: “the geological boundaries surrounding a channel 506 may be edited and updated in real-time. Using 
automatically avoiding, by the drilling operations, the uncertainties of the formation boundaries (see [0036]; Johhnson: "DTBB 404 is calculated based upon the real-time data received from the drill string as it travels along well path 202. Nevertheless, as the drilling assembly continues to move along well path 202, the DTBB 404 is calculated and displayed. Therefore, well path 202 may be geosteered accordingly to maintain the optimal well path along targets 402 in order to drain the maximum volume of reserves". See [0039]; Johnson: "an "X" may be displayed adjacent the geological boundary 508 to allow further editing or deletion of the edited position of geological boundary 508 if desired". See [0027]; Johnson: “At block 302 of methodology 300, rug plot visualization application 110 (via processor 102) loads the well data from storage (local or remote) into database module 112... Automatic data may include, for example, data related to surface(s) and fault(s) along the formation.” See [0027]; Johnson: “At block 310, rug plot visualization application 110 sets up the displays which may be user defined or automatically populated by rug plot visualization application 110.” See [0043]; Johnson: “The analysis of block 618 may be performed manually or by rug plot visualization system 100, as will be understood by those ordinarily skilled in the art having the benefit of this disclosure.” That is, the rug plot visualization system automatically set up the display in order to geosteering well path)… to maintain or adjust the planned well-path within the projected uncertainties of the planned well-path; (see [0034]; Johnson: "during operations, the drilling assembly traveling along well path 202 will be geosteered to hit targets 402, thus assuring the optimal well 
identifying (see [0024]; Johnson: “the present invention also provides a rug plot visualization of more complex reservoirs that require the ability to geosteer left and right, as with channel sands or along the strike of steeply dipping formations.” See [0036]; Johnson: “well path 202 may be geosteered accordingly to maintain the optimal well path along targets 402 in order to drain the maximum volume of reserves.”) that includes the two projected inverted parameters (see [0038]; Johnson: “the geological boundaries surrounding a channel 506 may be edited and updated in real-time. Using Azimuthal resistivity data (received from a resistivity tool on the drill string), exemplary embodiments of the present invention invert for bed position around the borehole. The inversion is independent of the geological surface locations and provides a measure of quality control on the interpretation. In channel sands, such as channel 504, it is possible to be closer to the left or right boundary of the sand rather than the top or bottom and, hence, the result can be used to define the boundary location, as would be readily understood by those ordinarily skilled in the art having the benefit of this disclosure.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Legendre and Johnston to include Johnson’s features of projected inverted parameters, maintaining or adjusting the planned well-path within the projected uncertainties of the planned well-path and avoiding the uncertainties of the formation boundaries of the curtain plot, and identifying  provide exact position of wellpath relative to stratigraphic markers to optimize well placement to achieve drilling efficiencies and better reservoir penetration.
However, it does not explicitly teach identifying untapped reserves …; and calculating reserve estimations based on the untapped reserves for subsequent sidetrack, multi-lateral, or horizontal development.
Gurpinar from the same or similar field of endeavor teaches:
identifying untapped reserves… (see [0140]; Gurpinar: “Focusing initially on the ‘numerical model studies’ of block 42 a in FIGS. 11A/11B, a numerical model study would take place in connection with a complex reservoir with a lot of data to manage and the reservoir has significant untapped potential or opportunities. The numerical model study 42 a will help identify the specific potentials or opportunities associated with that reservoir.”); and 
calculating reserve estimations based on the untapped reserves for subsequent sidetrack, multi-lateral, or horizontal development (see [0140]; Gurpinar: “Assume that the decision which is output from the ‘numerical forecasting model’ of block 70 is a ‘yes’. Having decided to do a numerical model study, one input is the ‘digital 3D structure and property model’ block 42 a 1 which comes out of the geologic studies and which provides a good first estimate of what the reservoir looks like. In order to model the reservoir numerically, a ‘building block’ model must be built to handle the flow characteristics. This is accomplished by building a horizontal grid and a layering mechanism that is superimposed on the three dimensional structure and That is, the system estimates and simulates the reservoir in a horizontal grid and a layering mechanism).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Legendre, Johnston, and Johnson to include Gurpinar’s features of identifying untapped reserves and calculating reserve estimations based on the untapped reserves for subsequent sidetrack, multi-lateral, or horizontal development. Doing so would improve the rate of production from individual wells and the reservoir as a whole in order to maximize the extraction of such deposits from subsurface geological formations. (Gurpinar, [0002] and [0005])

Regarding Claim 18, the limitations in this claim is taught by the combination of Legendre, Johnston, Johnson, and Gurpinar as discussed connection with claim 3.

Regarding Claim 19, the limitations in this claim is taught by the combination of Legendre, Johnston, Johnson, and Gurpinar as discussed connection with claim 4.

Regarding Claim 20, the limitations in this claim is taught by the combination of Legendre, Johnston, Johnson, and Gurpinar as discussed connection with claim 5.

Response to Arguments
Applicant’s arguments filed 10/04/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s argument located within the fifth page of the remarks (numbered as page 14) which recites:
“The "uncertainties of the formation boundaries" of claim 1 are based on "the curtain plot and the updated curtain plot," which are "based on the two inverted parameters and the two projected inverted parameters" (emphasis added), as recited in claim 1. At the very least, the geological boundaries 502 of Johnson are based on a manual selection and are not based on the two inverted parameters and the two projected inverted parameters as recited in claim 1. As such, the manually positioned geological boundaries of Johnson at least fail to disclose "the uncertainties of the formation boundaries of the curtain plot and the updated curtain plot" of claim 1.”
The applicant’s argument has been considered but is not deemed persuasive. As explained in the above rejection, while Johnson [0027] discoses: “At block 310, rug plot visualization application 110 sets up the displays which may be user defined or automatically populated by rug plot visualization application 110,” Johnson [0043] discloses “The analysis of block 618 may be performed manually or by rug plot visualization system 100, as will be understood by those ordinarily skilled in the art having the benefit of this disclosure.” That is, the rug plot visualization system 

For similar as those presented above with respect to independent claim 1, claims 9 and 17 are rejected in view of the cited references.

Dependent claims 2-8, 10-16, and 18-20 depend directly, or indirectly, from independent claims 1, 9, and 17. The rejections to these claims are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shayehi et al. (US 20120186873 A1) discloses an automated control system makes decision as to how to proceed in the drilling operation and avoid drilling into the formation.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117